DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on June 6, 2022, the applicants have canceled claims 36 and furthermore, have amended claims 1, 20, 34, 35 and 38.
3. Claims 1-2, 15, 20-26, 29-35, 38 and 44 are pending in the application. Claim 44 remains withdrawn as being directed to non-elected subject matter.
4. There was prior art found against compounds of formula (E) in the last office action. Therefore, search will not be extended to additional formulae in claim 1. Claim 1 must be amended to include compounds of formula (E) only.

 Response to Arguments
5. Applicant’s arguments with respect to claim(s) 1-2, 15, 20-26, 29-36 and 38 have been considered but are moot because the new ground of rejection does not rely on any rejection of record for any teaching or matter specifically challenged in the argument.

                         NEW       GROUNDS    OF    REJECTION

Claim Rejections - 35 USC § 112
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8. Claims 1-2, 15, 21 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1, variable w is defined. However, this variable is not present in the amended claim 1.
In claim 1, for the values of variables R5 and R6, the term - - -variables R5 and R6 present on adjacent carbon atoms, together form a 3-membered carbocyclic ring - - - is indefinite since in amended claim 1, variables R5 and R6 are not present on adjacent carbon atoms.
Claim 21 recites the limitation "H for the value of variable R1" in claim 20.  There is insufficient antecedent basis for this limitation in the claim.
9. Claims 1, 2, 15 and 34 are objected for containing non-elected subject matter.

Allowable Subject Matter
10. Claims 20, 22-26, 29-33 and 35 are allowed.

11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                     /CHARANJIT AULAKH/                                     Primary Examiner, Art Unit 1625